Citation Nr: 1753441	
Decision Date: 11/21/17    Archive Date: 12/01/17

DOCKET NO.  13-33 986A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Oakland, California


THE ISSUES

1. Entitlement to a disability rating in excess of 40 percent for lumbar degenerative disc disease.

2. Entitlement to an effective date earlier than July 11, 2011, for a combined 90 percent rating.

3. Entitlement to a total disability rating for compensation purposes based upon individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Saudiee Brown, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1979 to May 2009.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO), in Oakland, California.  The Board previously remanded these matters in June 2016.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in April 2016.  A transcript of the hearing is of record.

A request to reopen a claim for compensation for loss of bowel control has been raised, but has not been addressed (as is discussed in more detail below).  That matter is referred to the RO for appropriate action.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that further development of the record is needed for a proper adjudication of the instant claims.

The Board has noted that in a rating decision dated in June 2013 the RO previously denied service connection for loss of sensation and loss of bowel control/bladder control.  In the decision, the RO noted that they did not find a link between the condition and the Veteran's military service.  The RO noted that during an examination conducted on April 13, 2010, the examiner recorded the complaint that the Veteran could not hold his stool. The examiner opined it is not likely to be secondary to his lumbar condition as he had no saddle anesthesia and no urinary incontinence.  During an examination conducted in August 2011 the examiner noted continued complaints of minor stool leakage.  The examiner noted stool leakage without back pain, and no urinary incontinence.  The examiner opined your stool leakage is less likely than not due to disc disease.

In a written statement dated in October 2013, the Veteran stated that he was not seeking separate service connection for loss of bowel control, but rather simply wished to have the symptoms of bowel control considered as one of the symptoms of his back disorder when assigning the rating for the back disorder.  The Board notes that while this written statement may not be sufficient to constitute a notice of disagreement with the 2013 decision, it may be considered to be a request to reopen the claim for compensation for the loss of control of the stool.  The Board further finds that the issues on appeal are inextricably intertwined with this unadjudicated request to reopen the claim for compensation for loss of bowel control.  

The Veteran argues that he has bowel incontinence that is due to several service-connected disabilities, to include lumbar degenerative disc disease, cervical spine intervertebral disc disease with degenerative arthritis and/or bilateral upper and lower extremities idiopathic polyneuropathy.

Concerning the claim for an increased rating for lumbar degenerative disc disease, the rating criteria for spine disabilities requires that all associated objective neurologic abnormalities, including bowel or bladder impairment, be rated separately under and applicable diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1.  

In August 2009, the Veteran's wife, P.F., stated that due to the Veteran's extreme lower back pain, he encountered very strange bowel movements.  She stated that "out of the blue" the Veteran would need to use the restroom, and if there was not one close by, then he was more than likely to have an accident.  She stated that accidents have occurred at work, especially when he was on the ship, and that he was forced to work out of his room for the entire deployment because of his limited movement and close proximity to a restroom.  P.F. said that due to the embarrassing nature of this condition, he had not shared it with many people, mainly one or two doctors.

In April 2010, the VA examiner noted the Veteran's complaint that he could not hold his stool.  The Veteran stated that he has had problems with loose bowel movements and the inability to hold stool in the rectum since the mid-1990s.  The examiner stated that this could be related to conditions following his cholecystectomy which he underwent in 1992.  The examiner opined it was not likely to be secondary to his lumbar condition as he had no saddle anesthesia and no urinary incontinence.  

In August 2011, the VA examiner noted the Veteran's continued complaints of minor stool leakage.  The Veteran stated that he noted a fecal urgency 5 years after his cholecystectomy.  The examiner noted stool leakage without back pain, and no urinary incontinence.  The examiner opined that the Veteran's stool leakage was less likely than not due to disc disease.

In January 2012, the Veteran's private physician provided an examination for the Veteran's claims.  The private physician noted that the Veteran had problems with bowel control and had to have quick access to the restroom.  He had ongoing problems with incontinence and frequently soiled himself.  The private physician noted that the Veteran associated bowel leakage and incontinence with his back disorder.  The private physician stated that he felt the Veteran had major problems with his back and associated neurological problems.  His associated bowel urgency and rectal incontinence was a major concern and needed to be evaluated.

In December 2013, the Veteran's wife, P.F., wrote another statement regarding the Veteran's bowel problems.  She stated that initially she felt it had to do with his lower back, but that a few doctors claimed that this condition could be a side effect of his neuropathy and/or the cervical spine intervertebral disc disease with degenerative disc disease.  She stated that the Veteran described to her how he had no ability to control his bowel movement and that it was very painful to even try to hold for a very short period of time.  P.F. said that this would happen 3 to 4 times per week and that several events had been interrupted or cut short as a result of this condition.  

In January 2016, a VA treatment note showed that the Veteran had no abdominal pain, no nausea or vomiting and no constipation.  However, the VA physician noted that the Veteran had some diarrhea - loose and watery - no blood or mucous - almost daily since 1992.

In November 2016 correspondence submitted by the Veteran, he argued that he discussed the issue of experiencing bowel or bladder problems extensively during his most recent VA peripheral nerves examination in August 2016.  The Board notes that there is nothing in this examination to note this discussion.

The Veteran's August 2016 peripheral nerves VA examination and September 2016 thoracolumbar back and cervical spine VA examinations indicated he did not have neurologic abnormalities, such as bowel problems, related to the low back, cervical spine or peripheral nerves disabilities.  The Board finds that the VA examiner noted that the Veteran denied bowel or bladder problems; however, this seems inconsistent based on the numerous statements reporting bowel problems.  

As there is evidence of a potentially associated neurologic abnormality that was not considered by the most recent VA examiner, the Board finds it must remand the claim for a new examination detailing the severity of the current lumbar degenerative disc disease as well as all associated neurologic disorders, including any bowel or bladder impairment.  In addition, an opinion must be provided to specifically ascertain whether the Veteran's bowel incontinence is secondary to any other service-connected disabilities, to include cervical spine intervertebral disc disease with degenerative arthritis and bilateral upper and lower idiopathic polyneuropathy.  The examiner should also consider whether the Veteran's bowel incontinence is secondary to his non-service-connected cholecystectomy that he underwent in 1992.

Finally, the Veteran's claims for an earlier effective date and TDIU are inextricably intertwined with the issue of entitlement to service connection for bowel incontinence, to include as secondary to etc.  Therefore, a final decision on the issues of an earlier effective date and TDIU cannot be rendered at this time.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

Accordingly, the case is REMANDED for the following actions:

1. Obtain any outstanding private or VA treatment records and associate them with the file.

2. After completion of the foregoing, schedule the Veteran for a VA examination to determine the likely etiology of his bowel incontinence disability.  The Veteran's claims file and any other pertinent records should be made available to the examiner.  After review of the evidence, the examiner should determine whether the Veteran suffers from a bowel disorder.  If so, the examiner should determine whether it is at least as like as not (50 percent or more probability) that his bowel incontinence is etiologically related to his active duty service.

If the Veteran's bowel incontinence is not etiologically related to his active duty service, then the examiner should determine whether it is at least as likely as not (50 percent or more probability) that the Veteran's bowel incontinence is caused or aggravated by his service-connected lumbar degenerative disc disease, cervical spine intervertebral disc disease with degenerative arthritis, and/or bilateral upper and lower extremities idiopathic polyneuropathy disabilities.

If the Veteran's bowel incontinence is not caused or aggravated by any service-connected disabilities, then the examiner is asked to determine whether it is at least as likely as not (50 percent or more probability) that the Veteran's bowel incontinence is caused or aggravated by his non-service-connected cholecystectomy he underwent in 1992.

Finally, the examiner should provide an opinion on whether it is at least as likely as not (50 percent or more probability) that the Veteran's bowel incontinence makes him unable to obtain substantially gainful employment.

The examiner should consider the numerous lay statements of record along with the January 2012 private physician note and January 2016 VA treatment note, detailing his bowel disorder.  The examiner should provide a complete explanation for all opinions.  If the examiner can only resort to mere speculation, then the examiner must explain the reason why and any medical or other information (if possible) that would be necessary to provide an opinion.

3. Then readjudicate the claims on appeal, as well as the request to reopen the claim for compensation for loss of bowel control.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded the applicable time period in which to respond.  The appeal should then be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




